April 1, 2009 (as amended February 16, 2010) PROSPECTUS Prudential Jennison 20/20 Focus Fund FUND TYPE Large capitalization stock OBJECTIVE Long-term growth of capital As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Jennison, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. RISK/RETURN SUMMARY Table of Contents 3 RISK/RETURN SUMMARY 3 ABOUT THE FUND 3 INVESTMENT OBJECTIVES AND PRINCIPAL STRATEGIES 4 PRINCIPAL RISKS 6 EVALUATING PERFORMANCE 8 FEES AND EXPENSES 9 EXAMPLES 11 HOW THE FUND INVESTS 11 INVESTMENT OBJECTIVES AND POLICIES 13 OTHER INVESTMENTS AND STRATEGIES 16 INVESTMENT RISKS 22 HOW THE FUND IS MANAGED 22 BOARD OF DIRECTORS 22 MANAGER 23 INVESTMENT SUBADVISER 23 PORTFOLIO MANAGERS 24 DISTRIBUTOR 24 DISCLOSURE OF PORTFOLIO HOLDINGS 25 FUND DISTRIBUTIONS AND TAX ISSUES 25 DISTRIBUTIONS 26 TAX ISSUES 27 IF YOU SELL OR EXCHANGE YOUR SHARES 29 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 29 HOW TO BUY SHARES 44 HOW TO SELL YOUR SHARES 47 HOW TO EXCHANGE YOUR SHARES 51 FINANCIAL HIGHLIGHTS 51 INTRODUCTION 52 CLASS A SHARES 53 CLASS B SHARES 54 CLASS C SHARES 55 CLASS R SHARES 56 CLASS Z SHARES ABOUT THE FUND This section highlights key information about Prudential Jennison 20/20 Focus Fund . Additional information follows this summary. Prudential Investments Internet Website. Visit the Fund's website at www.prudentialfunds.com, which provides timely news and information about the Fund and other Prudential Investments funds, the on-line education center to assist you in developing long-term investment strategies with your financial professional, and on-line access to information regarding your account balance. INVESTMENT OBJECTIVES AND PRINCIPAL STRATEGIES Our investment objective is long-term growth of capital . This means we seek investments whose prices will increase over several years. We normally invest at least 80% of the Fund's total assets in approximately 40 (which may range up to 45) equity and equity-related securities of companies that we believe have strong capital appreciation potential. The Fund's strategy is to combine the efforts of two portfolio managers, one growth portfolio manager and one value portfolio manager, who are each responsible for selecting the securities within their discipline. The strategy may result in the Fund holding approximately 40 (which may range up to 45) securities in total, consisting of approximately 20 growth and 20 value securities. In a concentrated portfolio such as the Fund, prudent securities selection is especially important. We purchase securities in which the portfolio managers have a high level of conviction for outperformance in the intermediate a nd long term and believe have limited downside potential in the short term. Equity and equity-related securities in which the Fund primarily invests are common stocks, nonconvertible preferred stocks and convertible securities. The Fund participates in the initial public offering (IPO) market. The Fund may actively and frequently trade its portfolio securities. In general, the decision to sell a portfolio stock reflects both company fundamentals and market action. There are three factors that will generally lead the portfolio managers to eliminate a holding or reduce the weight of the position in the portfolios: a change in the stock's fundamentals that is viewed as unfavorable; the balance between the team's estimate of a stock's upside and downside becomes neutral or unfavorable, or stated differently, the stock's valuation is realized or exceeded; or a more attractive portfolio candidate emerges. While we make every effort to achieve our objective, we cannot guarantee success. Visit our website at www.prudentialfunds.com 3 We're Growth Investors In deciding which stocks to buy, we use what is known as a growth investment style for half of the portfolio's assets. This means that for the growth portion, we invest in stocks we believe could experience superior sales or earnings growth . We're Also Value Investors In deciding which stocks to buy for the other half of the portfolio, we use what is known as a value investment style. This means that for the value portion, we invest in stocks that we believe are undervalued, given the company's earnings, assets, cash flow and dividends. PRINCIPAL RISKS Although we try to invest wisely, all investments involve risks. In addition to the risks described herein, there is always the risk that investments will not perform as we thought they would. Like any mutual fund, an investment in the Fund could lose value, and you could lose money. The Fund does not represent a complete investment program. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency or instrumentality. Equity and Equity-Related Securities Risks . There is the risk that the value of a particular security could go down and you could lose money. In addition to an individual stock losing value, the value of the equity markets or a sector in which the Fund invests could go down. The Fund's holdings can vary significantly from broad market indexes and the performance of the Fund can deviate from the performance of these indexes. Different parts of a market can react differently to adverse issuer, market, regulatory, political and economic developments. The Fund may invest in companies that reinvest their earnings rather than distribute them to shareholders. As a result, the Fund is not likely to receive significant dividend income on its portfolio securities. Growth and Value Style Risks. The portion of the portfolio that makes investments pursuant to a growth strategy may be subject to above-average fluctuations as a result of seeking higher than average capital growth. The portion of the portfolio that makes investments pursuant to a value strategy may be subject to the risk that the market may not recognize a security's intrinsic value for some time or that a stock judged to be undervalued may actually be appropriately priced. Historically, growth stocks have performed best during later stages of economic expansion and value stocks have performed best during periods of economic recovery. Therefore, both styles may over time go in and out of favor with the markets. At times when a style is out of favor, that portion of the portfolio may lag the other portion of the portfolio, which may cause the Fund to underperform the market in general, its benchmark and other mutual funds. 4 Prudential Jennison 20/20 Focus Fund Growth and value stocks have historically produced similar long-term results, though each category has periods when it outperforms the other. Large Capitalization Company Risk. Companies with large market capitalizations go in and out of favor based on market and economic conditions. Larger companies tend to be less volatile than companies with smaller market capitalizations. In exchange for this potentially lower risk, the Fund's value may not rise as much as the value of funds that emphasize companies with smaller market capitalizations. Non-Diversification Risk . Investing in a nondiversified fund involves greater risk than investing in a diversified fund because a loss resulting from the decline in value of any one security may represent a greater portion of the total assets of a nondiversified fund. Foreign Securities Risk . Investing in securities of non-U.S. issuers generally involves more risk than investing in securities of U.S. issuers. Foreign political, economic and legal systems, especially those in developing and emerging countries, may be less stable and more volatile than in the U.S. Foreign legal systems generally have fewer regulatory requirements than does the U.S. legal system. Additionally, the changing value of foreign currencies could also affect the value of the assets the Fund holds and the Fund's performance. Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest or dividends to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. Investments in foreign securities may be subject to non-U.S. withholding and other taxes. Investments in emerging markets are subject to greater volatility and price declines. Derivatives Risk . The value of certain derivatives that are used to manage cash flows or to hedge a portfolio security are generally determined independently from that security and could result in a loss to the Fund when the price movement of a derivative used as a hedge does not correlate with a change in the value of the portfolio security. The use of derivatives involves costs and can be more volatile than other investment strategies, resulting in greater volatility for the Fund, particularly during periods of market decline. Investments in derivatives may not have the intended effects and may result in losses for the Fund that may not have otherwise occured or missed opportunities for the Fund. Additionally, derivatives are subject to the risk that counterparties could default. Short Sales Risk . The Fund may not be able to borrow a security that it needs to deliver or it may not be able to close out a short position at an acceptable price and may have to sell related long positions before it had intended to do so. The Fund also may be required to pay a premium and other transaction costs, which would increase the cost of the security sold short. The Fund's loss on a short sale arises from increases in the value of the security sold short; such loss is theoretically unlimited. Market Risk . Your investment in Fund shares represents an indirect investment in the securities owned by the Fund. The value of these securities, like other investments, may move up or down, sometimes rapidly and unpredictably. Securities markets are volatile. Your Fund shares at any point in time may be worth less than what you invested, even Visit our website at www.prudentialfunds.com 5 after taking into account the reinvestment of Fund dividends and distributions. Regardless of how well an individual company performs, if financial markets go down, you could lose money. Management Risk . Actively managed mutual funds are subject to management risk. The subadviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these techniques will produce the desired results. Additionally, the securities selected by the subadviser may underperform the markets in general, the Fund's benchmark and other mutual funds with similar investment objectives. Regulatory Risk . The Fund is subject to a variety of laws and regulations which govern its operations. Similarly, the businesses and other issuers of the securities and other instruments in which the Fund invests are also subject to considerable regulation. These laws and regulations are subject to change. A change in laws and regulations may materially impact the Fund, a security, business, sector or market. For example, a change in laws or regulations made by the government or a regulatory body may impact the ability of the Fund to achieve its investment objective, or may impact the Fund's investment policies and/or strategies, or may reduce the attractiveness of an investment. There is also risk involved in the investment strategies we may use. Some of our strategies depend on correctly predicting whether the price or value of an underlying investment will go up or down over a certain period of time. For more detailed information about the risks and strategies associated with the Fund, see "How the Fund Invests - Investment Risks." EVALUATING PERFORMANCE A number of factors - including risk - can affect how the Fund performs. The following bar chart shows the Fund's performance for each full calendar year of operations or for the last 10 calendar years, whichever is shorter. The following bar chart and Average Annual Total Returns table demonstrate the risk of investing in the Fund by showing how returns can change from year to year and by showing how the Fund's average annual total returns compare with a broad-based securities market index and a group of similar mutual funds. Past performance (before and after taxes) does not mean that the Fund will achieve similar results in the future. 6 Prudential Jennison 20/20 Focus Fund Annual Total Returns % (Class B shares) 1 1 These annual total returns do not include deductions for sales charges. If the sales charges were included, the annual total returns would be lower than those shown. BEST QUARTER : WORST QUARTER : 19.44% (4th quarter of 1999) -25.54% (4th quarter of 2008) Average Annual Total Returns % (as of 12-31-08) Return Before Taxes One Year Five Years Ten Years Since Inception Class A shares -43.12 Class C shares -40.86 Class R shares -39.97 N/A N/A 0.52 (6/14/04) Class Z shares -39.65 Class B Shares % Return Before Taxes -43.31 Return After Taxes on Distributions -43.32 -0.30 Return After Taxes on Distribution and Sale of Fund Shares -28.14 Index % (reflects no deduction for fees, expenses or taxes) S&P 500 Index -36.99 -2.19 -1.38 Russell 1000 Index -37.60 -2.04 -1.09 Lipper Multi-Cap Core Funds Average -38.79 -2.61 Lipper Large-Cap Core Funds Average -37.23 -2.88 -1.72 Notes to Average Annual Returns Table ° The Fund's returns are after deduction of sales charges and expenses. Without the distribution and service (12b-1) fee waiver of 0.25% for Class R shares, the returns for Class R shares would have been lower. °Inception dates: Class A, Class B, Class C and Class Z, 7/1/1998; Class R 6/14/04. ° After-tax returns are calculated using the highest historical individual federal marginal tax rates and do not reflect the impact Visit our website at www.prudentialfunds.com 7 of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown only for Class B shares. After-tax returns for other classes will vary due to differing sales charges and expenses. Past performance, before and after taxes, does not mean that the Fund will achieve similar results in the future. ° The Standard & Poor's 500 Composite Stock Price Index (S&P 500) - an unmanaged index of 500 stocks of large U.S. companies - gives a broad look at how stock prices have performed. These returns do not include the effect of any sales charges or operating expenses of a mutual fund or taxes. These returns would be lower if they inclu ded the effect of sales charges, operating expenses and taxes. S&P 500 returns since the inception of Class R shares is -2.70%. Since inception returns reflect the average annual total returns from the closest month-end date to the inception date of the Fund's Class R shares. Source: Lipper, Inc. ° The Russell 1000 Index is an unmanaged index that consists of the 1,000 largest companies in the Russell 3000 Index, representing 89 percent of the total market capitalization of the Russell 3000. These returns do not include the effect of any sales charges, operating expenses of a mutual fund or taxes. These returns would be lower if they included the effect of sales charges, operating expenses of a mutual fund or taxes. Russell 1000 Index returns since the inception of Class R shares is -2.54%. Since inception returns reflect the average annual total returns from the closest month-end date to the inception date of the Fund 's Class R shares. Source: Lipper, Inc. ° The Lipper Multi-Cap Core Average is based on the average return of all mutual funds in the Lipper Multi-Cap Core Funds category and does not include the effect of any sales charges or taxes. Again, these returns would be lower if they included the effect of sales charges and taxes. Lipper Multi-Cap Core Average returns since the inception of Class R shares is -3.12%. Since inception returns reflect the average annual total returns from the closest month-end date to the inception date of the Fund's Class R shares. Source: Lipper, Inc. ° Although Lipper classifies the Fund in the Lipper Multi-Cap Core Funds Category, the returns for the Lipper Large-Cap Core Funds Average are also shown, as we believe the Lipper Large-Cap Core Funds Average is more consistent with the management of the Fund. The Lipper Large-Cap Core Funds Average is based on the average return of all mutual funds in th e Lipper Large-Cap Core Funds category and does not include the effect of any sales charges or taxes. The Lipper Large-Cap Core Funds' returns since inception of Class R.shares is -3.27%. These returns do not include the effect of any sales charges or taxes, which would lower the returns. Since inception returns reflect the average annual total returns from the closest month-end date to the inception date of the Fund's Class R shares. Source: Lipper, Inc. FEES AND EXPENSES The tables below show the sales charges, fees and expenses that you may pay if you buy and hold shares of each share class of the Fund. Each share class has different (or no) sales charges - known as loads - and expenses, but represents an investment in the same Fund. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class R Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None Redemption fees None None None None None Exchange fee None None None None None Small balance account fee None None 8 Prudential Jennison 20/20 Focus Fund Annual Fund Operating Expenses % (deducted from Fund assets) Class A Class B Class C Class R Class Z Management fees + Distribution and service (12b-1) fees None + Other expenses Total annual Fund operating expenses - Fee waiver or expense reimbursement None None None None Net annual Fund operating expenses EXAMPLES These examples are intended to help you compare the fees and expenses of the Fund's different share classes and compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same, except for any contractual distribution and service (12b-1) fee waivers and overall expense limitations (if any) that are effective in this example for only the first year, which is effective in this example for only the first year. Approximately seven years after purchase, Class B shares will automatically convert to Class A shares on a quarterly basis. The information in the ten years column reflects this conversion. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Example (Redemption) One Year Three Years Five Years Ten Years Class A shares Class B shares Class C shares Class R shares Class Z shares 95 You would pay the following expenses on the same investment if you did not sell your shares: Example (No Redemption) One Year Three Years Five Years Ten Years Class A shares Class B shares Class C shares Class R shares Class Z shares 95 Visit our website at www.prudentialfunds.com 9 Notes to Fees and Expenses and Examples Tables ° Your broker may charge you a separate or additional fee for purchases and sales of shares. ° If the value of your account is less than $2,500, the Fund will deduct a $15 annual small balance account fee from your account. The $15 fee will be assessed during the 4th calendar quarter of each year. Any applicable CDSC on the shares redeemed to pay the fee will be waived. The fee will not be charged on: (i) accounts during the first six months from inception of the account, (ii) omnibus accounts, (iii) institutional accounts, (iv) group retirement plans, and (v) Automatic Investment Plan ("AIP") accounts or employee savings plan accounts. For more information, see "Purchase, Redemption and Pricing of Fund SharesSmall Balance Account Fee" in the Statement of Additional Information. ° Investors who purchase $1 million or more of Class A shares are not subject to an initial sales charge but are subject to a contingent deferred sales charge (CDSC) of 1% if they sell these shares within 12 months of purchase. The CDSC is waived for purchases by certain retirement and/or benefit plans affiliated with Prudential. ° The CDSC for Class B shares decreases by 1% annually to 1% in the fifth and sixth years and 0% in the seventh year. Class B shares automatically convert to Class A shares approximately seven years after purchase. ° The CDSC for Class C shares is 1% for shares redeemed within 12 months of purchase. ° The Distributor of the Fund has contractually agreed to May 31, 2010 to reduce its distribution and service (12b-1) fees for Class R shares to .50 of 1% of the average daily net assets of the Class R shares. ° The management fee rate shown is based on the Fund's average net assets as of the close of the Fund's fiscal year. The Fund's management fee schedule includes fee breakpoints which reduce the Fund's effective management fee as Fund assets in crease. Changes in Fund assets may result in increases or decreases in the Fund's effective management fee. The Fund's contractual management fee is .75 of 1% of the average daily net assets of the Fund up to and including $1 billion and .70 of 1% of average daily net assets in excess of $1 billion. 10 Prudential Jennison 20/20 Focus Fund HOW THE FUND INVESTS INVESTMENT OBJECTIVES AND POLICIES The Fund's investment objective is long-term growth of capital . This means we seek investments whose prices will increase over several years. While we make every effort to achieve our objective, we can't guarantee success. In pursuing our objective, we normally invest at least 80% of the Fund's total assets in approximately 40 (which may range up to 45) equity and equity-related securities of companies that we believe have strong capital appreciation potential. The Fund's strategy is to combine the efforts of two portfolio managers, one growth portfolio manager and one value portfolio manager, who are each responsible for selecting the securities within their discipline. This strategy may result in the Fund holding approximately 40 (which may range up to 45) securities in total, consisting of approximately 20 growth and 20 value securities. In a concentrated portfolio such as the Fund, prudent securities selection is especially important. We purchase securities in which the portfolio managers have a high level of conviction for outperformance in the intermediate and long term and believe have limited downside potential in the short term. The Fund primarily invests in common stocks, nonconvertible preferred stocks and convertible securities. Equity-related securities in which the Fund also invests include American Depositary Receipts (ADRs); warrants and rights that can be exercised to obtain stock; investments in various types of business ventures, including partnerships and joint ventures; securities of real estate investment trusts (REITs); and similar securities. We may buy equity and equity-related securities of companies of every size - small-, medium- and large-capitalization - although our investments are mostly in companies that exceed $1 billion in market capitalization at the time of investment. Convertible securities are securities - like bonds, corporate notes and preferred stocks - that we can convert into the company's common stock, the cash value of common stock or some other equity security. Real Estate Investment Trusts . The Fund may invest in the equity securities of real estate investment trusts known as REITs . REITs are like corporations, except that they do not pay income taxes if they meet certain IRS requirements. However, while REITs themselves do not pay income taxes, the distributions they make to investors are taxable. REITs invest primarily in real estate and distribute almost all of their income - most of which comes from rents, mortgages and gains on sales of property - to shareholders. Visit our website at www.prudentialfunds.com 11 Our Growth Style Our growth portfolio manager, Spiros Segalas, invests in mid- and large-capitalization companies experiencing some or all of the following: high sales growth, high unit growth, high or improving returns on assets and equity and a strong balance sheet. These companies generally trade at high prices relative to their current earnings. Our Value Style Our value portfolio manager, David A. Kiefer, invests in mid- and large-capitalization companies selling at a price that is low relative to a company's earnings, assets, cash flow and dividends. Strategy. Under normal conditions, there will be an approximately equal division of the Fund's assets between two portfolio managers. All daily cash inflows (that is, purchases and reinvested distributions) and outflows (that is, redemptions and expense items) will be divided between the two portfolio managers as Prudential Investments LLC, the Fund's Manager, deems appropriate. There will be periodic rebalancing of each segment's assets to take account of market fluctuations in order to maintain the appropriate allocation. As a consequence, the Manager may reallocate assets from the portfolio segment that has appreciated more to the other segment. Risks . Reallocations may result in additional costs since sales of securities will result in higher portfolio turnover. Also, because each portfolio manager selects portfolio securities independently, it is possible that a security held by one portfolio segment may also be held by the other portfolio segment of the Fund or that the two portfolio managers may simultaneously favor the same industry. The Manager will monitor the overall portfolio to ensure that any such overlaps do not create an unintended industry concentration and to ensure issuer diversification. In addition, if one portfolio manager buys a security as the other portfolio manager sells it, the net position of the Fund in the security may be approximately the same as it would have been with a single portfolio and no such sale and purchase, but the Fund will have incurred additional costs. The Manager will consider these costs in determining the allocation of assets. The M anager will consider the timing of any reallocations based upon the best interests of the Fund and its shareholders. To maintain the Fund's federal income tax status as a regulated investment company, the Manager also may have to sell securities on a periodic basis and the Fund could realize capital gains that would not have otherwise occurred. The Fund may participate in the initial public offering (IPO) market. Securities purchased in initial public offerings may be very volatile, rising and falling rapidly, often based, among other reasons, on investor perceptions rather than on economic factors. Additionally, investments in IPOs may magnify the Fund's performance if it has a small asset base. 12 Prudential Jennison 20/20 Focus Fund For more information, see "Investment Risks" below and the Statement of Additional Information. The Statement of Additional Information - which we refer to as the SAI - contains additional information about the Fund. To obtain a copy, see the back cover page of this prospectus. The Fund's investment objective is a fundamental policy that cannot be changed without shareholder approval. The Board of Directors of the Fund can change investment policies that are not fundamental. OTHER INVESTMENTS AND STRATEGIES In addition to the principal strategies, we also may use the following non-principal investment strategies to try to increase the Fund's returns or protect its assets if market conditions warrant. Foreign Securities . The Fund may invest in securities of non-U.S. issuers, which we refer to as foreign securities , including stocks and other equity-related securities, money market instruments and other investment-grade fixed-income securities of foreign issuers. We do not consider American Depositary Receipts (ADRs), American Depositary Shares (ADSs) and other similar receipts or shares traded in U.S. markets to be foreign securities. Money Market Instruments. The Fund may hold cash or invest in high-quality money market instruments during periods of portfolio restructuring, until we invest the proceeds from new Fund share sales or to meet ordinary daily cash needs. Money market instruments include commercial paper of a U.S. or foreign company, foreign government securities, certificates of deposit, bankers' acceptances, time deposits of domestic and foreign banks, and obligations issued or guaranteed by the U.S. government or its agencies. These obligations may be U.S. dollar-denominated or denominated in a foreign currency. Money market instruments typically have a maturity of one year or less as measured from the date of purchase. Repurchase Agreements . The Fund may use repurchase agreements, where a party agrees to sell a security to the Fund and then repurchases it at an agreed-upon price at a stated time. This creates a fixed return for the Fund, and is, in effect, a loan by the Fund. Repurchase agreements are used for cash management purposes only. Temporary Defensive Investments . In response to adverse market, economic or political conditions, the Fund may take a temporary defensive position and invest up to 100% of the Fund's assets in money market instruments, including short-term obligations of, or securities guaranteed by, the U.S. government, its agencies or instrumentalities or in high-quality obligations of domestic or foreign banks and corporations, and may hold up to 100% of the Fund's assets in cash or cash equivalents. Investing heavily in these securities limits our ability to achieve the Fund's investment objective, but can help to preserve the Fund's assets. The use of temporary defensive investments is inconsistent with the Fund's investment objective. Visit our website at www.prudentialfunds.com 13 U.S. Government Securities . The Fund may invest in securities issued or guaranteed by the U.S. government or by an agency or instrumentality of the U.S. government. Some U.S. government securities are backed by the full faith and credit of the United States, which means that payment of principal and interest is guaranteed but market value is not. Some are supported only by the credit of the issuing agency and depend entirely on their own resources to repay their debt and are subject to the risk of default like private issuers. Derivative Strategies . We may use various derivative strategies to try to improve the Fund's returns. We may also use hedging techniques to try to protect the Fund's assets. We cannot guarantee that these strategies and techniques will work, that the instruments necessary to implement these strategies and techniques will be available, or that the Fund will not lose money. The use of derivatives — such as futures, foreign currency forward contracts, options on futures, indexed and inverse floating rate securities and various types of swaps involves costs and can be volatile. With derivatives, we try to predict if the underlying investment – a security, market index, currency, interest rate, or some other benchmark, will go up or down at some future date. We may use derivatives to try to reduce risk or to increase return consistent with the Fund's overall investment objectives. We will consider other factors (such as cost) in deciding whether to employ any particular strategy or technique, or use any particular instrument. Any derivatives we may use may not match or offset the Fund's underlying positions and this could result in losses to the Fund that would not otherwise have occurred. Derivatives that involve leverage could magnify losses.
